Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity:
Claim 1 recites the limitation, “wherein the buyer has not previously opened an account with the financial institution, the identity information data of the buyer is registered with the commerce platform and comprises buyer identifying data for performing a credit check for the buyer.” The applicant should insert the word “wherein” between these limitations to maintain consistent grammar. For example, “wherein the buyer has not previously opened an account with the financial institution, wherein the identity information data of the buyer is registered with the commerce platform and comprises buyer identifying data for performing a credit check for the buyer.” A similar issue is present in claims 8 and 15.
	Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC §112(b)
3.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 



4.	Claims 20 and 24 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 20 recites the limitations, “generating, by the commerce platform node, a purchase transaction based on the target purchase data; and sending, by the commerce platform node, the purchase transaction to the distributed database of the consortium blockchain.” However, claim 16, from which claim 20 depends, also recites limitations for generating a “purchase transaction” (see the last two limitations of claim 16). Therefore, it is unclear whether the limitations of claim 20 were intended to further refine the purchase transaction recited in claim 16, or if the applicant is attempting to introduce a separate purchase transaction. For the purpose of examination, it is assumed that claim 20 merely restates the limitations of claim 16 regarding “generating” the purchase transaction and “adding” the purchase transaction to the distributed ledger.
	Appropriate correction or clarification of this claim is required.  No new matter may be added.
 
	Claim 24 recites the limitations, “generating, by the financial institution node, a blockchain transaction
“the payment transaction includes the identity information data of the buyer, the amount of loan and other information. In some embodiments, the payment transaction can also include identity information data of the commerce platform, or attribute data of the target object. A person skilled in the art should know that the payment transaction can further include the identity information data of the buyer, the amount of loan and other information, or the identity information data of the commerce platform, or a hash digest of the attribute data of the target object and other information.” 
	However, claim 24 appears to state that the blockchain transaction comprises these features. Therefore, it is unclear if the term “blockchain transaction” is synonymous with the term “payment transaction,” or if the blockchain transaction is distinct from the payment transaction. For the purpose of examination, it is assumed that these two terms are synonymous. 
	Appropriate correction or clarification of this claim is required.  No new matter may be added.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 2, 6-9, 13-17, 20, and 22-24 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 2, 6, 7, 16, 17, 20, and 22-24), a machine (claims 8, 9, 13, and 14) and a manufacture (claim 15); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
Obtaining… encrypted target purchase data… wherein the encrypted target purchase data comprises (i) attribute data of a target object to be purchased by a buyer… and (ii) identity information data of the buyer, 
wherein the attribute data of the target object comprises a name and price information of the target object…, 
wherein the buyer has not previously opened an account with the financial institution, 
the identity information data of the buyer is registered… and comprises buyer identifying data for performing a credit check for the buyer, and 
performing… based on the decrypted target purchase data, the credit check to determine that the buyer qualifies for a loan for purchasing the target object, 
determining that the buyer qualifies for the loan; 
in response to determining that the buyer qualifies for the loan, transferring… the loan or a digital token equivalent of the loan to an account…, 
generating… a payment transaction, wherein the payment transaction comprises (i) the identity information data of the buyer and an amount of the loan, or (ii) the identity information data of the buyer and a hash digest of the amount of the loan; and 
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating a process for issuing a loan). 

Step 2A, Prong 2
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a distributed database of a consortium blockchain, a consortium blockchain network, a financial institution node that is part of a financial institution that provides loans for purchases of objects, a commerce platform node that is part of a commerce platform that sells one or more objects, and a buyer client device communicatively connected to the commerce platform node). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. 
	Claim 1 also recites the additional elements of:
wherein the encrypted target purchase data was generated by the commerce platform node by encrypting target purchase data using an encryption method; and
decrypting, by the financial institution node using a decryption method corresponding to the encryption method, the encrypted target purchase data to obtain decrypted target purchase data comprising the attribute data and the identity information data of the buyer;
	These limitations merely recite steps for applying a generic encryption/decryption process to generate encrypted/decrypted target purchase data. However, these encryption/decryption processes are recited at a high level of generality such that they amount to no more than merely applying generic encryption/decryption technology to implement the abstract idea on a computer. This is further supported by the applicant’s specification. Paragraphs 41 and 44 of the specification describe the encryption/decryption process recited in claim 1. However, the claims and/or specification do not provide any indication of an improvement to encryption/decryption technology.
	Claim 1 also recites the additional elements of:
wherein performing the credit check comprises invoking, using the attribute data and the identity information data of the buyer, a smart contract deployed on the consortium blockchain, and 
executing credit check logic and loan issuing logic declared in the smart contract to perform the credit check based on the attribute data and the identity information data of the buyer;
	These limitations merely state that the system utilizes logic declared in a smart contract to perform the credit check. As stated in Paragraph 48 of the applicant’s specification, a smart contract may be defined as a digital representation of a real-world legal contract that is executed in a blockchain environment. Therefore, the use of smart contracts, as recited in the claim in view of the specification, amounts to no more than merely utilizing generic blockchain technology to perform the credit check and facilitate the process of issuing a loan to a buyer. Specifically, there is no improvement to smart contract technology recited in the claims or specification. The smart contracts are merely applied to implement the abstract idea.
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.

Claim 1 also includes the additional elements of:
encrypted target purchase data generated and uploaded to the distributed database by a commerce platform node of the consortium blockchain network, and
adding the payment transaction to the distributed database of the consortium blockchain, wherein the consortium blockchain applies a Practical Byzantine Fault Tolerance (PBFT) algorithm as a consensus algorithm to the payment transaction.
	These limitations merely state that information regarding the encrypted target purchase data and the payment transaction are stored within the distributed database. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity (See MPEP Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a distributed database of a consortium blockchain, a consortium blockchain network, a financial institution node that is part of a financial institution that provides loans for purchases of objects, a commerce platform node that is part of a commerce platform that sells one or more objects, and a buyer client device communicatively connected to the commerce platform node, encryption/decryption technology, smart contracts, a hash digest, and a PBFT algorithm), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 41, 43, 44, 48, and 53). 
	Additionally, the following limitations of claim 1 described above as insignificant extra-solution activity have been reevaluated under Step 2B:
encrypted target purchase data generated and uploaded to the distributed database by a commerce platform node of the consortium blockchain network, and
adding the payment transaction to the distributed database of the consortium blockchain, wherein the consortium blockchain applies a Practical Byzantine Fault Tolerance (PBFT) algorithm as a consensus algorithm to the payment transaction.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.
Additional Independent Claims
	Independent claims 8, 15, and 16 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 8 recites limitations that are substantially similar to those recited in claim 1. However, the only difference between claims 8 and 1 is that the features of claim 8 are performed by a system rather than as a method. Similarly as described above regarding claim 1, claim 8 recites generic computer components (e.g. one or more computers, one or more computer memory devices, tangible non-transitory machine readable media having one or more instructions, a distributed database of a consortium blockchain, a consortium blockchain network, a financial institution node that is part of a Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the only difference between claims 15 and 1 is that the features of claim 15 are performed by a non-transitory, computer-readable medium rather than as a method. Similarly as described above regarding claim 1, claim 15 recites generic computer components (e.g. a non-transitory computer-readable medium storing one or more instructions, a computer system, a distributed database of a consortium blockchain, a consortium blockchain network, a financial institution node that is part of a financial institution that provides loans for purchases of objects, a commerce platform node that is part of a commerce platform that sells one or more objects, and a buyer client device communicatively connected to the commerce platform node) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 15, claim 15 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

	Claim 16 recites the abstract idea of:
generating… encrypted target purchase data…, 
wherein the target purchase data comprises (i) attribute data of a target object to be purchased by a buyer… and (ii) identity information data of the buyer, 
wherein the attribute data of the target object comprises a name and price information of the target object…, 
wherein the identity information data… is registered… and comprises buyer identifying data for performing a credit check for the buyer; 
wherein the buyer has not previously opened an account with the financial institution; 
performing… based on the decrypted target purchase data, the credit check to determine that the buyer qualifies for a loan for purchasing the target object, 
determining that the buyer qualifies for the loan; 
in response to determining that the buyer qualifies for the loan, transferring… the loan or a digital token equivalent of the loan to an account…, 
generating… a payment transaction, wherein the payment transaction comprises (i) the identity information data of the buyer and an amount of the loan, or (ii) the identity information data of the buyer and a hash digest of the amount of the loan.
	Similarly as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating a process for issuing a loan).

	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 16 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
	Besides reciting the abstract idea, the remaining limitations of claim 1 (additional elements) recite generic computer components (e.g. a consortium blockchain and blockchain network, a commerce platform node that is part of a commerce platform, a buyer client device communicatively connected to the commerce platform, a distributed database, and a financial institution node that is part of a financial institution). In particular, the recited features of the abstract idea are merely being 
	Claim 16 also recites the additional elements of:
encrypting target purchase data using an encryption method; and
decrypting, by the financial institution node using a decryption method corresponding to the encryption method, the encrypted target purchase data to obtain decrypted target purchase data;
	These limitations merely recite steps for applying a generic encryption/decryption process to generate encrypted/decrypted target purchase data. However, these encryption/decryption processes are recited at a high level of generality such that they amount to no more than merely applying generic encryption/decryption processes to implement the abstract idea on a computer. This is further supported by the applicant’s specification. Paragraphs 41 and 44 of the specification describe the encryption/decryption process recited in claim 1. However, the specification does not provide any indication of an improvement to encryption/decryption technology.
	Claim 16 also recites the additional elements of:
wherein performing the credit check comprises: invoking, using the attribute data and the identity information data of the buyer, a smart contract deployed on the consortium blockchain, and 
executing credit check logic and loan issuing logic declared in the smart contract to perform the credit check based on the attribute data and the identity information data of the buyer.
	These limitations merely state that the system utilizes logic declared in a smart contract to perform the credit check. As stated in Paragraph 48 of the applicant’s specification, a smart contract may be defined as a digital representation of a real-world legal contract that is executed in a blockchain environment. Therefore, the use of smart contracts, as recited in the claim in view of the specification, amounts to no more than merely utilizing generic blockchain technology to perform the credit check and facilitate the process of issuing a loan to a buyer. Specifically, there is no improvement to smart contract technology recited in the claims or specification. The smart contracts are merely applied to implement the abstract idea.
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.

	Claim 16 also includes the additional elements of:
obtaining, by a financial institution node of the consortium blockchain network, the encrypted target purchase data. 
	This limitation merely states that the financial institution node obtains the target purchase data. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Claim 16 also includes the additional elements of:
uploading, by the commerce platform node, the encrypted target purchase data to a distributed database of the consortium blockchain; and
adding the payment transaction to the distributed database of the consortium blockchain, wherein the consortium blockchain applies a Practical Byzantine Fault Tolerance (PBFT) algorithm as a consensus algorithm to the payment transaction.
	These limitations merely state that information regarding the encrypted target purchase data and the payment transaction are stored within the distributed database. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity ((See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 16 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 16 is directed to an abstract idea.
	
	Under the 2019 PEG step 2B analysis, the additional elements of claim 16 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited computer components do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)).
	Additionally, the following limitations of claim 16 described above as insignificant extra-solution activity (mere data gathering) have been reevaluated under Step 2B:
obtaining, by a financial institution node of the consortium blockchain network, the encrypted target purchase data.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Additionally, the following limitations of claim 16 described above as insignificant extra-solution activity (merely storing data) have been reevaluated under Step 2B:
uploading, by the commerce platform node, the encrypted target purchase data to a distributed database of the consortium blockchain; and
adding the payment transaction to the distributed database of the consortium blockchain, wherein the consortium blockchain applies a Practical Byzantine Fault Tolerance (PBFT) algorithm as a consensus algorithm to the payment transaction.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 16 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Dependent Claims
	Dependent claims 2, 6, 7, 9, 13, 14, 17, 20, and 22-24 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 9, and 17 simply provide further definition to the process of “obtaining” the encrypted target purchase data at the financial institution node recited in claims 1, 8, and 16. 
	Claims 6, 13, and 22 state that the user may be requested to open an account with the financial institution in response to determining that the user has not yet opened an account. This limitation for enabling a user to open a financial account simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely a fundamental economic principle/practice and/or a commercial interaction, as described above regarding claim 1.
	Claims 7 and 14 merely provide further definition to the “commerce platform node,” the “financial institution node,” and the “buyer client device” recited in claims 1 and 8. Simply stating that the commerce platform node and the financial institution node are member node devices of the blockchain, and that the client device is a non-member node device, does not provide any indication of an improvement to blockchain and/or transaction processing technology. Rather, this merely defines how the various entities of the system are associated with the blockchain.  
	Claims 20 and 24 states that the commerce platform generates a purchase transaction based on the target purchase data. This limitation for generating a payment transaction simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely a fundamental economic principle/practice and/or a commercial interaction, as described above regarding claim 1. Additionally, claims 20 and 24 state that the commerce platform sends the purchase transaction to the distributed database of the consortium blockchain (i.e. the payment transaction is stored within the distributed database). Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity ((See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363). 
	Claim 23 merely provides further definition to the “buyer identifying data” recited in claim 1. Simply stating that the buyer identifying data comprises a real name of the buyer does not provide any indication of an improvement to credit processing technology. Rather, this merely defines what data the system uses to perform the credit check.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Citation of Pertinent Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferreira (U.S. Patent No. 11068978): Describes a system for managing transaction relating to loans and securities via a distributed ledger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696